Order entered January 12, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-08-01584-CV

              TXU PORTFOLIO MANAGEMENT COMPANY, L.P. N/K/A
                LUMINANT ENERGY COMPANY, L.L.C., Appellant

                                              V.

            FPL ENERGY, LLC; FPL ENERGY PECOS WIND I, LP;
   FPL ENERGY PECOS WIND II, LP; INDIAN MESA WIND FARM, LP, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 04-10314

                                          ORDER
       We GRANT appellant’s unopposed motion to extend time to file supplemental brief. We

ORDER appellant to file its supplemental brief on or before March 9, 2015.


                                                    /s/   DAVID EVANS
                                                          JUSTICE